F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         NOV 21 1997
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    PAUL E. SHIRLEY,

              Plaintiff-Appellant,

    v.                                                 No. 97-5046
                                                  (D.C. No. 95-CV-1206)
    KENNETH S. APFEL, Commissioner,                    (N.D. Okla.)
    Social Security Administration, *

              Defendant-Appellee.




                           ORDER AND JUDGMENT **



Before PORFILIO and LUCERO, Circuit Judges, and MARTEN, *** District
Judge.




*
    Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel, the newly-appointed
Commissioner of Social Security, is substituted for Shirley S. Chater, former
Commissioner of Social Security, as the defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
      The Honorable J. Thomas Marten, District Judge, United States District
Court for the District of Kansas, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff filed a claim for social security disability benefits on May 13,

1993, alleging that he became disabled on March 7, 1991, due to coronary artery

disease, degenerative arthritis of the spine, severe anxiety attacks, chest pain,

fatigue, shortness of breath, and depression. After a hearing, an administrative

law judge (ALJ) denied benefits at step five of the five-part evaluation sequence.

See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988). The ALJ decided

that plaintiff could not return to his past very heavy work as a machinist or

gunsmith, or to his past medium work as a welder. The ALJ found that plaintiff

nevertheless retained the residual functional capacity (RFC) to perform a wide

range of light work and was not disabled. The Appeals Council denied review,

making the ALJ’s decision the final agency decision. Plaintiff challenged this

decision by filing suit in federal district court. A magistrate judge 1 determined

that benefits were correctly denied. Plaintiff appeals. We have jurisdiction under

42 U.S.C. § 405(g) and 28 U.S.C. § 1291, and affirm.



1
      The parties consented to final disposition by the magistrate judge. See
28 U.S.C. § 636(c)(1).

                                          -2-
      On appeal, plaintiff argues that: (1) the ALJ failed to give proper weight to

his treating physician’s opinion that the combination of his impairments would

make it difficult for him to work; (2) the ALJ failed to consider his physical and

mental impairments in combination; (3) the ALJ posed an improper hypothetical

to the vocational expert; and (4) the findings on the Psychiatric Review

Technique form are not supported by substantial evidence.

      We review the agency’s decision on the whole record to determine only

whether it is supported by substantial evidence and whether the correct legal

standards were applied. See Goatcher v. United States Dep’t of Health & Human

Servs. 52 F.3d 288, 289 (10th Cir. 1995). We may not reweigh the evidence or

substitute our judgment for that of the agency. See Kelley v. Chater, 62 F.3d 335,

337 (10th Cir. 1995).

      We are not persuaded by plaintiff’s claims of error. He argues, first, that

the ALJ should have given a reason to reject the October 21, 1994 letter from

Dr. Hill, his psychiatrist, stating that the combination of his impairments would

make it difficult for him to pursue work, see II Appellant’s App. at 601.

Although the ALJ did not comment on that opinion, we observe that it is

unsupported by reference to any medical evidence. It is also inconsistent with

Dr. Hill’s own progress notes stating that plaintiff was doing “very well” or

“excellent” on medication, and Dr. Hill’s September 23, 1994 letter noting


                                         -3-
plaintiff’s multiple impairments and stating that plaintiff was doing “well” on

medication. Id. at 438-39, 602. Because Dr. Hill’s October 21, 1994 opinion

is “brief, conclusory and unsupported by medical evidence,” it was properly

disregarded. Bernal v. Bowen, 851 F.2d 297, 301 (10th Cir. 1988).

         Next, plaintiff argues that the ALJ failed to consider his physical and

mental impairments in combination. Our review of the ALJ’s decision convinces

us otherwise: the ALJ first considered the impact of plaintiff’s exertional

impairments on his RFC, and then the impact of his mental problems. See

II Appellant’s App. at 25-26. That the ALJ addressed the problems one at a time

does not mean that the ALJ failed to consider them in combination. We find no

error.

         Plaintiff also argues that the ALJ posed an improper hypothetical to the

vocational expert. It is true that “‘testimony elicited by hypothetical questions

that do not relate with precision all of a claimant’s impairments cannot constitute

substantial evidence to support the [agency’s] decision.’” Hargis v. Sullivan,

945 F.2d 1482, 1492 (10th Cir. 1991) (quoting Ekeland v. Bowen, 899 F.2d 719,

724 (8th Cir.1990)). It is immaterial whether the ALJ’s hypothetical questions

were complete, however, because the vocational expert testified that there were

jobs that plaintiff could perform, even if plaintiff’s testimony was accepted as

fully credible. See II Appellant’s App. at 88.


                                            -4-
      Finally, plaintiff contends that the ALJ’s finding on the Psychiatric Review

Technique (PRT) form that he never suffered episodes of deterioration or

decompensation in work or work-like settings, see id. at 35, is not supported by

substantial evidence. Plaintiff testified to one episode of deterioration in a

work-like setting, when he dropped out of junior college in the fall of 1994 due

to pressure and anxiety. See id. at 54.

      Although the ALJ thus made a technical error on the PRT form, we see no

reason to remand for additional proceedings. Plaintiff testified that he needed an

adjustment of medication at the time he dropped out of school, see id., and the

implication of his testimony in light of his psychiatrist’s notes is that the problem

was resolved. Furthermore, under the regulation, if the findings on the PRT form

show a severe mental impairment, then the ALJ should evaluate whether the

claimant’s mental impairment meets a listed mental disorder. See 20 C.F.R.

§ 404.1520a(c)(2). In this case, however, plaintiff does not argue that his mental

impairment meets one of the listings. The ALJ’s mistake might have rendered his

hypothetical questions to the vocational expert incomplete. As noted above,

however, the vocational expert heard plaintiff’s testimony, was told to accept it as

fully credible, and nevertheless testified that there were jobs that plaintiff could

perform. Cf. Diaz v. Secretary of Health & Human Servs., 898 F.2d 774, 777

(10th Cir. 1990) (holding that effect of ALJ’s error in identifying claimant’s


                                          -5-
subjective complaints was minimal where vocational expert was present and heard

claimant’s testimony, and revised her opinion after hearing it).

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge




                                         -6-